                                                                     JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION



MANUEL G.,                                 Case No. ED CV 18-01670-DFM

          Plaintiff,                       JUDGMENT

                         v.

ANDREW M. SAUL, Commissioner
of Social Security,

          Defendant.



      In accordance with the Memorandum Opinion and Order filed herewith,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is affirmed and this matter is dismissed with prejudice.



Date: October 25, 2019                      ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge
